                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



CHRISTOPHER LAWRENCE                         Case No. CV 19-1666-ODW (DFM)
JEBURK,
                                             Order Accepting Report and
          Petitioner,                        Recommendation of United States
                                             Magistrate Judge
              v.

LOUIS MILUSNIC, Warden

          Respondent.




      Under 28 U.S.C. § 636, the Court has reviewed the First Amended
Petition, Respondent’s Motion to Dismiss, the other records on file herein, and
the Report and Recommendation of the United States Magistrate Judge.
Petitioner filed objections. The Court engaged in a de novo review of those
portions of the Report and Recommendation to which objections were made.
The Court accepts the report, findings, and recommendations of the Magistrate
Judge. The Court has also reviewed the Second Amended Petition and finds
that it offers no basis for granting Petitioner habeas relief.
///
///
///
     IT IS THEREFORE ORDERED that Judgment be entered
GRANTING Respondent’s Motion to Dismiss and DISMISSING the First
Amended Petition and Second Amended Petition.


Date: October 9, 2019                 ___________________________
                                      OTIS D. WRIGHT II
                                      United States District Judge




                                  2
